DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the REMARKS filed on 18 JANUARY 2022, Applicant has amended Claims 1 and 22 to further define a first and second molded and partially cured thermoplastic polymer. 
Claims 18 and 36 are cancelled. 
Current pending claims are Claims 1-16, 19-34 and 37-39 and are considered on the merits below. 
Response to Amendment
Applicant’s arguments with respect to claim(s) 1-16, 18-34 and 36-39 have been considered but are moot because the new ground of rejection does not rely on the combination of  references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 4, 5, 6, 8, 12, 22, 23, 25, 26, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over CHURCH, Integrated electrical concentration and lysis of cells in a microfluidic chip, Biomicrofluidics, 2010, 4, 044101, submitted on the Information Disclosure Statement on 09 JANUARY 2019; Non-Patent Literature Documents Cite No. 3, in view of S. K. BAEK, J. Min, and J. H. Park, Lab Chip 10, 909 (2010), and further in view of CARLBORG, HARALDSSON, Lab Chip, 2011, 11, 3136, herein referred ‘HARALDSSON’.
Applicant’s invention is drawn towards a device, a microfluidic device. 
Regarding Claim 1, the reference CHURCH discloses a microfluidic device for lysing cells, title, abstract, the microfluidic device, page 044101-2, microfluidic chip, comprising: a molded polymer, page 044101-2; one or more microfluidic channels, Figure 1, page 044101-2, each channel comprising constricted regions and non- constricted regions separating the constricted regions, Figure 1, page 044101-2, wherein the constricted regions are configured to disrupt the cellular membranes of cells in fluid flowing through the one or more microfluidic channels, abstract, page 044101-3. 
The CHURCH reference discloses the claimed invention, but silent in regards to more than one constricted regions and wherein the non-constricted regions being shaped to converge at the ends into the constricted regions. 
The BAEK reference discloses a microfluidic device for lysing cells, abstract, a microfluidic device was devised for cell lysis to extract DNA and RNA from Escherichia coli, the microfluidic device comprising: one or more microfluidic channels, Figure 1(b), channel considered path from entry 1 to outlet 5, each channel comprising more than one constricted regions, Figure 1(b), constriction region is between chambers 2 and 3 and 3 and 4, and non-constricted region separating the constricted regions, Figure 1(b), chambers 2, 3 and 4, the non-constricted regions being shaped to converge at the ends into the constricted regions, Figure 1(a and b) see shape of chambers 2, 3 and 4, wherein the constricted regions are configured to disrupt the cellular membranes cells in fluid flowing through the one or more microfluidic channels, page 912, Section 2.4, lysis of RBCs were monitored and cell disruption occurs. 
The BAEK reference discloses the claimed invention, but is silent in regards to wherein the specific percentage amount of cells, 85-100% of cell of the cellular membranes were disrupted.  
BAEK discloses in the analysis of extracted protein from red blood cells (RBCs), the lysis of red blood cells (RBCs) was monitored by the release of hemoglobin to the extracellular solution after treatment with induction heating of the hexagonal structure in the microfluidic device.  Quantitative comparison of released hemoglobin from RBCs was performed at different magnetic field strengths of 111 T, 132 T, 147 T, and 168 T for 8 s. The RBC lysate obtained by total disruption using 1% Triton-X100 was used as a positive control. The color intensity of hemoglobin was detected at 590 nm wavelength, page 911-912, Section 2.4.    
While BAEK does not specifically disclose the constricted regions are configured to disrupt cellular membranes of 85-100% of cells, the reference does provide different conditions when lysing RBC for determining cell disruption by monitoring the hemoglobin to the extracellular solution after treatment with induction heating.  A quantitative comparison of released hemoglobin from RBCs was performed at different magnetic field strengths.  Therefore, since BAEK teaches the quantitative comparison of released hemoglobin from RBCs that were lysed, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the condition or shape of the constrictions to  have the constricted regions are configured to disrupt cellular membranes of 85-100% of cells since "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.", In reHoeschele
The combination above suggests the claimed invention, but is silent in regards to wherein the microfluidic device comprising: a first molded and partially cured thermoplastic prepolymer, bonded to a second, partially cured thermoplastic prepolymer.
The HARALDSSON discloses a microfluidic device, Figure 4, comprising: a first molded and partially cured thermoplastic prepolymer, bonded to a second, partially cured thermoplastic prepolymer, Figure 4, page 3141-3142, Moulding process and Bonding process.
It would be obvious to one having ordinary skill in the art before the effective filing date to have the microfluidic device comprising: a first molded and partially cured thermoplastic prepolymer, bonded to a second, partially cured thermoplastic prepolymer as taught by HARALDSSON so that the device can maintain its shape/form without cracking, page 3140, and remain a device with low gas permeability, page 3140.
Additional Disclosures Included by the combination are: Claim 2: wherein the device of claim 1, wherein the one or more microfluidic channels are parallel to each other, Figure 1, page 044101-2.; and Claim 6: wherein the device of claim 1, wherein there are 1-40 microfluidic channels, Figure 1, page 044101-2.
Regarding Claim 4, the combination above discloses the claimed invention, but is silent in regards to wherein each of the non-constricted regions has a width of 40-100 m, and each of the constricted regions has a width of 3-10 m. 
The CHURCH reference teaches the width of the non- constricted regions has a width of 400 m, and each of the constricted regions has a width of 15 m. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the width of the non-constricted region to be 40-100 m and each of the constricted regions has a width of 3-10 m, to allow a flow of cells at a desired flow rate through the m and each of the constricted regions has a width of 3-10 m as a matter of design choice. 
Regarding Claim 5, the combination above discloses the claimed invention, but is silent in regards wherein each of the non-constricted regions has a length of 60- 120 m, and each of the constricted regions has a length of 10-20 m.
The CHURH reference discloses the constricted region has a length of 200 m and the length of the entire channel is 1 cm.  The length of the non-constricted region is 1 cm minus the length of the constricted region, page 004410-2, Figure 1.  
The CHURCH reference teaches the width of the non- constricted regions has a width of 400 m, and each of the constricted regions has a width of 15 m. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the length of the non-constricted region with a length of 60- 120 m, and each of the constricted regions has a length of 10-20 m to effectively lyse each cell.  
Regarding Claim 22
The CHURCH reference discloses the claimed invention, but silent in regards to more than one constricted regions and wherein the non-constricted regions being shaped to converge at the ends into the constricted regions. 
The BAEK reference discloses a microfluidic device for lysing cells, abstract, a microfluidic device was devised for cell lysis to extract DNA and RNA from Escherichia coli, the microfluidic device comprising: one or more microfluidic channels, Figure 1(b), channel considered path from entry 1 to outlet 5, each channel comprising more than one constricted regions, Figure 1(b), constriction region is between chambers 2 and 3 and 3 and 4, and non-constricted region separating the constricted regions, Figure 1(b), chambers 2, 3 and 4, the non-constricted regions being shaped to converge at the ends into the constricted regions, Figure 1(a and b) see shape of chambers 2, 3 and 4, wherein the constricted regions are configured to disrupt the cellular membranes cells in fluid flowing through the one or more microfluidic channels, page 912, Section 2.4, lysis of RBCs were monitored and cell disruption occurs. 
The BAEK reference discloses the claimed invention, but is silent in regards to wherein the specific percentage amount of cells, 85-100% of cell of the cellular membranes were disrupted.  
BAEK discloses in the analysis of extracted protein from red blood cells (RBCs), the lysis of red blood cells (RBCs) was monitored by the release of hemoglobin to the extracellular solution after treatment with induction heating of the hexagonal structure in the microfluidic device.  Quantitative comparison of released hemoglobin from RBCs was performed at different magnetic field strengths of 111 T, 132 T, 147 T, and 168 
While BAEK does not specifically disclose the constricted regions are configured to disrupt cellular membranes of 85-100% of cells, the reference does provide different conditions when lysing RBC for determining cell disruption by monitoring the hemoglobin to the extracellular solution after treatment with induction heating.  A quantitative comparison of released hemoglobin from RBCs was performed at different magnetic field strengths.  Therefore, since BAEK teaches the quantitative comparison of released hemoglobin from RBCs that were lysed, it would be obvious to one having ordinary skill in the art before the effective filing date to modify the condition or shape of the constrictions to  have the constricted regions are configured to disrupt cellular membranes of 85-100% of cells since "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.", In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  
The combination above suggests the claimed invention, but is silent in regards to wherein the microfluidic device comprising: a first molded and partially cured thermoplastic prepolymer, bonded to a second, partially cured thermoplastic prepolymer.
The HARALDSSON discloses a microfluidic device, Figure 4, comprising: a first molded and partially cured thermoplastic prepolymer, bonded to a second, partially cured thermoplastic prepolymer, Figure 4, page 3141-3142, Moulding process and Bonding process.
It would be obvious to one having ordinary skill in the art before the effective filing date to have the microfluidic device comprising: a first molded and partially cured thermoplastic prepolymer, bonded to a second, partially cured thermoplastic prepolymer so that the device can 
Additional Disclosures Included by the combination are: Claim 23: wherein the device of claim 1, wherein the one or more microfluidic channels are parallel to each other, Figure 1, page 044101-2.; and Claim 27: wherein the device of claim 1, wherein there are 1-40 microfluidic channels, Figure 1, page 044101-2. 
Regarding Claim 8 and 12, the combination above discloses the claimed invention, but is silent in regards wherein each constricted region has a width of 3-10 m, or 2.5-4.5m.
The CHURCH reference discloses the width of the constriction region to be 200 m, page 004410-2, Figure 1. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the constricted region having a width of 3-10 m, or 2.5-4.5m, to allow a flow of cells at a desired flow rate through the constricted region for optimal cell lysing as the constricted region of CHURCH channel is subjected to SU-8 developer to create a width so it would be obvious to modify the constricted region to be width of 3-10 m, or 2.5-4.5m, as a matter of design choice. 
Regarding Claim 25, the combination above discloses the claimed invention, but is silent in regards to wherein each of the non-constricted regions has a width of 40-100 m, and each of the constricted regions has a width of 3-10 m. 
The CHURCH reference teaches the width of the non- constricted regions has a width of 400 m, and each of the constricted regions has a width of 15 m. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the width of the non-constricted region to be 40-100 m, to allow a flow of cells at m as a matter of design choice. 
Regarding Claim 26, the combination above discloses the claimed invention, but is silent in regards wherein each of the non-constricted regions has a length of 60- 120 m, and each of the constricted regions has a length of 10-20 m.
The CHURH reference discloses the constricted region has a length of 200 m and the length of the entire channel is 1 cm.  The length of the non-constricted region is 1 cm minus the length of the constricted region, page 004410-2, Figure 1.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the length of the non-constricted region with a length of 60- 120 m, and each of the constricted regions has a length of 10-20 m to effectively lyse each cell.  
Regarding Claim 30, the combination above discloses the claimed invention, but is silent in regards wherein each constricted region has a width of 3-10 m, or 2.5-4.5m.
The CHURCH reference discloses the width of the constriction region to be 200 m, page 004410-2, Figure 1. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the constricted region having a width of 3-10 m, or 2.5-4.5m, to allow a flow of cells at a desired flow rate through the constricted region for optimal cell lysing as the constricted region of CHURCH channel is subjected to SU-8 developer to create a width so it would be obvious to modify the constricted region to be width of 3-10 m, or 2.5-4.5. 
Claim 7, 10 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over CHURCH, Integrated electrical concentration and lysis of cells in a microfluidic chip, Biomicrofluidics, 2010, 4, 044101, submitted on the Information Disclosure Statement on 09 JANUARY 2019; Non-Patent Literature Documents Cite No. 3, in view of S. K. BAEK, J. Min, and J. H. Park, Lab Chip 10, 909 (2010), in view of CARLBORG, HARALDSSON, Lab Chip, 2011, 11, 3136, herein referred ‘HARALDSSON’, and further in view of  H. LU, M. A. Schmidt, and K. F. Jensen, Lab Chip 5, 23 (2005).
Regarding Claims 7, 10 and 28, the CHURCH reference discloses most of the limitations of the claimed invention, but is silent in regards to wherein each microfluidic channel comprises 3-15 constricted regions.
The LU reference discloses a microfluidic device for lysing cells, title, abstract, a microfluidic device for cell lysis, the microfluidic device comprising: one or more microfluidic channels, Figure 1 and 3, page 24 and 25, each channel comprising more than one constricted regions, Figure 3, see saw-tooth design, and non-constricted region separating the constricted regions, Figure 3, see saw-tooth design, the non-constricted regions being shaped to converge at the ends into the constricted regions, Figure 3, wherein the constricted regions are configured to disrupt the cellular membranes cells in fluid flowing through the one or more microfluidic channels, page 23, electroporation disrupts transmembrane, wherein each microfluidic channel comprises 3-15 constricted regions, Figure 3.  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the claimed invention have each microfluidic channel comprises 3-15 constricted regions so that cells that were not lysed in the first constricted region, can be lysed in a constricted region further down the channel. 
Claims 3, 9, 10, 11, 13, 14, 15, 24,29 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over CHURCH, Integrated electrical concentration and lysis of cells in a microfluidic chip, Biomicrofluidics, 2010, 4, 044101, submitted on the Information Disclosure Statement on 09 JANUARY 2019; Non-Patent Literature Documents Cite No. 3, and in view of in view of S. K. BAEK, J. Min, and J. H. Park, Lab Chip 10, 909 (2010), in view of CARLBORG, HARALDSSON, Lab Chip, 2011, 11, 3136, herein referred ‘HARALDSSON’, and further in view of HONG, US Publication No. 2005/0053952 A1, submitted on the Information Disclosure Statement on 09 JANUARY 2019; Non-Patent Literature Documents Cite No. 8.
Regarding Claim 3, 10, 14 and 15, the combination above discloses the claimed invention, but is silent in regards to wherein the non-constricted regions are arranged in a honeycomb- like pattern and wherein each microfluidic channel comprises 10 constricted regions and wherein there are 20-40 microfluidic channels.  
The GUO reference discloses each microfluidic channel comprises 10 constricted regions, Figure 1 and 2A, 2D. 
The HONG reference discloses a microfluidic device, abstract, for lysing cells, abstract, the microfluidic device comprising: one or more microfluidic channels, Figure 16 and 17B, each channel comprising constricted regions and non-constricted regions separating the constricted regions, Figure 16 and 17B, [0191, 0194], wherein the non-constricted regions are arranged in a honeycomb-like pattern and where there are 10 constricted regions, Figure 16 and 17B, and have more than 20 or 40 microfluidic channels, [0194]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the microfluidic channel so that the non-constricted regions are arranged in a 
Regarding Claims 9 and 29, the combination above discloses the claimed invention, but is silent in regards to wherein each microfluidic channel comprises a first segment of constricted regions along a fluid flow path having a width of 6-8 m and a second segment of constricted regions along a fluid flow path having a width of 4-6 m.
The HONG reference discloses a plurality of microfluidic channels, Figure 16 and 17B, 32A-D, [0190-0191], which comprises a first segment of constricted regions along a flow path of a first width  and a second segment of constricted regions along a flow path of a second width, Figure 16, 32A -32D, each constricted regions are of different widths based on applications of utilizing the channels,  [0109], and control the actuation of fluid occurring in the narrow portions, [0161].  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the microfluidic channel such that a first segment of constricted regions along a fluid flow path having a width of 6-8 m and a second segment of constricted regions along a fluid flow path having a width of 4-6 m based on the application of the flow channel, [0109], and to control the actuation and pressure of fluid through the channel, [0161].  
Regarding Claim 11, the combination above discloses the claimed invention, but is silent in regards to wherein for each channel, the first five constricted regions along a fluid flow path have a width of 6.5 m, and the last five constricted regions along the fluid flow path have a width of 5 m.
The HONG reference discloses a plurality of microfluidic channels, Figure 16 and 17B, 32A-D, [0190-0191], which comprises a first segment of constricted regions along a flow path of 
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the microfluidic channel such that the first five constricted regions along a fluid flow path have a width of 6.5 m, and the last five constricted regions along the fluid flow path have a width of 5 m, based on the application of the flow channel, [0109], and to control the actuation and pressure of fluid through the channel, [0161].  
Regarding Claims 13 and 31, the combination above discloses the claimed invention, but is silent in regards to wherein for each microfluidic channels has 4 constricted regions and each constricted region has a width of 3 m.  
The HONG reference discloses a plurality of microfluidic channels, Figure 16 and 17B, 32A-D, [0190-0191], including a microchannel having 4 constriction regions, Figure 16 and 17B, but does not specifically disclose the constricted region has a width of 3 m.  
The HONG reference discloses that each of the constricted regions of each channel may be modified based on the application of the flow channel, [0109], and to control the actuation and pressure of fluid through the channel, [0161].  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify each microfluidic channel so that it has 4 constricted regions and each constricted region has a width of 3 
Regarding Claims 24, 32 and 33, the combination above discloses the claimed invention, but is silent in regards to wherein the non-constricted regions are arranged in a honeycomb-like pattern and have more than 20 or 40 microfluidic channels. 
The HONG reference discloses a microfluidic device, abstract, for lysing cells, abstract, the microfluidic device comprising: one or more microfluidic channels, Figure 16 and 17B, each channel comprising constricted regions and non-constricted regions separating the constricted regions, Figure 16 and 17B, [0191, 0194], wherein the non-constricted regions are arranged in a honeycomb-like pattern, Figure 16 and 17B, and have more than 20 or 40 microfluidic channels, [0194]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the microfluidic channel so that the non-constricted regions are arranged in a honeycomb-like pattern and have more than 20 or 40 microfluidic channels to performing multiple lysing in parallel and simultaneously. 
Claims 19-21 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over CHURCH, Integrated electrical concentration and lysis of cells in a microfluidic chip, Biomicrofluidics.
Regarding Claims 19-21 and 37-39, the combination above discloses the claimed invention, but is silent in regards to wherein the microfluidic device comprises an off-stoichiometry thiol-ene (OSTE) polymer. 
The CARLBORG reference discloses a microfluidic device, [0016], comprises an off-stoichiometry thiol-ene (OSTE) polymer, [0016-0018], which is known in the art to withstand high fluid pressure without deformation, [0089, 0093, 0097]. The OSTE polymer is made from an OSTE prepolymer having an excess of allyl groups, [0073], Claim 19. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the microfluidic device to comprises an off-stoichiometry thiol-ene (OSTE) polymer so that reactive groups present on the surface of the polymer can directly react with many common bio-linker molecules and their residues and can be temperature tuned in a narrow interval, [0016-0018]. 
Claims 16 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over CHURCH, Integrated electrical concentration and lysis of cells in a microfluidic chip, Biomicrofluidics, 2010, 4, 044101, submitted on the Information Disclosure Statement on 09 JANUARY 2019; Non-Patent Literature Documents Cite No. 3, in view of S. K. BAEK, J. Min, and J. H. Park, Lab Chip 10, 909 (2010), in view of CARLBORG, HARALDSSON, Lab Chip, 2011, 11, 3136, herein referred ‘HARALDSSON’, and further in view of HWANG, US Publication No. 2008/0070282 A1, submitted on the Information Disclosure Statement on 09 JANUARY 2019; US Patent Application Publications Cite No. 7
Regarding Claims 16 and 34
The HWANG reference discloses device to lyse a microorganism cell, abstract, [0069, 0075], by loading a sample into a fluidic device through an inlet and through a channel with a pillar array to lyse the cells, [0069, 0075].  The flow rate of the sample is from about 20 L/min to about 2000 L/min, [0071, 0078].  
It would be obvious to one having ordinary skill in the art before the effective filing date to modify the flow rate of the sample from about 20 L/min to about 2000 L/min as taught by HWANG to ensure lysing of the cells occur in the device.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797